Title: To John Adams from Thomas Crafts, 25 June 1777
From: Crafts, Thomas Jr.
To: Adams, John


     
      Dear Sir
      Boston June 25th. 1777
     
     My last to you was, in answer to yours of the 20th March, concerning the manufacture of wrought-iron Cannon, of which I highly approve, and the method in which they were made. I mentioned that in the one made here the barrs were welded lengthways, which I allways suppos’d would fail; but as you must have received it before this reaches you, shall say no more on that subject. I have not yet receiv’d orders to try the experiment here. The subject on which I now write perhaps may be of importance in its consequences. Matters may run higher than would be agreeable to you or me.
     By a resolve of Congress all continental Officers of the same Rank and Commission are to take place of the Militia who may be call’d to serve in the Continental Army. Colls. Lee and Jackson, who are raising regiments in this State, by virtue of said resolve, suppose that they and their officers have a right to rank above me and my officers, which I can, by no means consent to as they are new regiments, and new officers. We having serve’d one year which was, as long as the Continental Army was engaged for. I can by no means look on my Regiment in the same predicament as the Militia, who are only Call’d out to do duty on an emergency. We are engaged for the same term of time as the Continental troops, (as you will see by the attested establishment of the regiment and inlisting orders which I have inclos’d) Tho’ we were rais’d to do duty in this State, we engage to serve in any of the United states, and should think ourselves happy in having an oppertunity to exert our small abilities in any part of the Continent. Two companies Voluntarily turned out to go to Providence the last Year, thô they engaged to serve in this state alone. Sure I am we cannot, with any degree of justice, be look’d on as militia. It would be a very mortifying circumstance to me to be view’d in that light. I never look on myself as having any great military abilities; but in the department I now act do not think myself inferior to many in the Continental Army. I am perfectly willing to appeal to General Lincoln for my military character under whom I have served. For the honor of this state who have exerted themselves as far as I have known equal to any. For my own honour I earnestly desire you would use your influence in Congress that as we do as much duty—are engaged for the same term of time, and have the same pay, and are willing to serve wherever order’d, That we may have the same honour and Rank, as thô we were paid by the Continent, and that we may rank according to the date of our commissions. We have supply’d Genl. Spencer and the State of R Island with many things for the Continent. We have supplyd several articles for Ticonderoga. We have supplyd large quantities of ordnance stores from the Laboratory for all the Continental Ships, (which could not have gone to Sea without). In short, my dear sir, half our preparations have gone for the Continental service, and must we be considered only as militia and have neither rank, nor honor, It would be with regret that I should leave the service and not be able to exert my small abilities in a cause, which to your knowledge I have been many years engaged in—but shall be obligd to, or be despised as not having one spark of honour after submitting to such indignity. I refuse’d taking a Regiment to serve in this state only. We are in the service of the United States. The only distinction is—We are paid by Massachusets State. I am dear Sir with the greatest respect your Sincere Friend & Huml. Servt.
     
      Thos. Crafts
     
     
      P.S. I have directed to you, but desire you would present this Letter with my most respectfull regards to my honor’d Friends Hancock, Adams and Lovel as tis meant to be address’d to them as well as to you.
     
    